 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
     ROBERT BELL, in his Personal Capacity and            NO. 2:18−cv−00906−MJP
 9   as Administrator of the Estate of MATTHEW
     BELL, deceased; and LESLIE BELL, in her              STIPULATED MOTION AND
10   Personal Capacity,                                   ORDER TO ENLARGE TIME TO
                                                          REOPEN
11
     Plaintiffs,
12
     v.
13
     KING COUNTY PUBLIC HOSPITAL
14   DISTRICT #1 d/b/a VALLEY MEDICAL
     CENTER; et al.,
15
     Defendants.
16
                                         I.       STIPULATION
17   The Parties hereby agree to the following:
18           1.     The Parties have come to a resolution in principal.

19           2.     Because of the complex nature of the resolution, which involves numerous high-

20   level stakeholders and changes to Defendants’ established policy and procedure, the precise terms

     of the settlement agreement are, however, still being worked out.
21
             3.     On May 31, 2019, the Court dismissed this action, but granted the Parties sixty
22
     (60) days to perfect settlement.
23

24

25   STIPULATED MOTION AND ORDER TO ENLARGE TIME TO REOPEN - 1
 1          4.      On July 23, 2019, Counsel for Plaintiffs and Defendants met and conferred, and it

 2   was relayed to counsel for Plaintiffs that Defendants would likely not be able to devise a

 3   counterproposal on or before July 31, 2019.

 4          5.      Plaintiffs agreed to give Defendants thirty (30) days to devise a counterproposal,

 5   until August 20, 2019.

 6          6.      In order to preserve Plaintiffs’ right to reopen this case if the Parties are not able

 7   to come to a final resolution, the Parties have agreed to jointly move the Court for an Order

 8   allowing the Parties an additional sixty (60) days to move to reopen the case.

 9                                           II.     MOTION

10          Pursuant to the above stipulation, the Parties respectfully request that the Court allow the

11   Parties an additional sixty (60) days to reopen the case, should settlement not be perfected.

12          DATED August 1, 2019.
                                                         GALANDA BROADMAN, PLLC
13                                                       /s/ Ryan D. Dreveskracht
                                                         Ryan D. Dreveskracht, WSBA #42593
14                                                       Attorney for Plaintiffs
                                                         P.O. Box 15146 Seattle, WA 98115
15                                                       (206) 557-7509
                                                         Email: ryan@galandabroadman.com
16
                                                         FOX BALLARD, PLLC
17                                                       /s/ Heath S. Fox
                                                         Heath S. Fox, WSBA #29506
18                                                       1325 Fourth Avenue, Suite 1500
                                                         Seattle, WA 98101
19                                                       206-800-2727
                                                         Email: heath@foxballard.com
20                                                       Attorney for Defendants
                                                         King County Public Hospital #1,
21                                                       Erin Aboudara, Bernie
                                                         Dochnahl, Lisa Brandenburg, Barbara
22                                                       Drennen, Peter Evans, Jim Griggs, Gary
                                                         Kohlwes, Mike Miller, Julia Patterson, Vicki
23                                                       Orrico, Donna Russell, Tamara Sleeter,
                                                         Elizabeth Schaumberg,
24                                                       and Mark Thomasseau

25   STIPULATED MOTION AND ORDER TO ENLARGE TIME TO REOPEN - 2
 1
                                                      MULLIN, ALLEN & STEINER, PLLC
 2                                                    /s/ Daniel F. Mullin
                                                      Daniel F. Mullin, WSBA #12768
 3                                                    Attorneys for Defendants Whitney Alexander,
                                                      M.D., and Jeffrey Goon, PA
 4

 5

 6                                          III.    ORDER

 7          THIS MATTER having come before the Court upon the Parties’ Stipulated Motion to

 8   Enlarge Time to Reopen, the Court having examined the records and file and being fully informed,

 9   now GRANTS the Parties Stipulated Motion to Enlarge Time to Reopen. The Parties are hereby

10   GRANTED an additional sixty (60) days to reopen the case, should settlement not be perfected.

11          DATED this 1st day of __August__, 2019.

12

13



                                         A
14

15

16                                       Marsha J. Pechman
                                         United States Senior District Judge
17

18

19

20

21

22

23

24

25   STIPULATED MOTION AND ORDER TO ENLARGE TIME TO REOPEN - 3
